COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                 §
 MARTHA CHAVEZ,                                                  No. 08-12-00166-CV
                                                 §
                              Appellant,                            Appeal from the
                                                 §
 v.                                                                65th District Court
                                                 §
                                                               of El Paso County, Texas
 RODOLFO CHAVEZ,                                 §
                                                                 (TC# 2010CM2478)
                              Appellee.          §


                                 MEMORANDUM OPINION

       Martha Chavez (“Chavez”) is attempting to appeal the trial court’s judgment in her divorce

case. Because she failed to file a timely notice of appeal, we dismiss the appeal.

       On May 9, 2012, Chavez filed her notice of appeal. By letter dated the same day, the

Clerk of this Court advised Chavez that despite filing a notice of appeal, the Court intended to

dismiss the appeal for want of jurisdiction because the notice did not appear to be timely. The

Clerk further informed Chavez that unless, within 10 days from the date of the letter, she could

show grounds for continuing the appeal, the appeal could be dismissed without further notice. To

this date, Chavez has not responded to the Clerk’s letter.

       A timely notice of appeal is necessary to invoke this Court’s jurisdiction. See

TEX.R.APP.P. 25.1(b)(notice of appeal invokes the appellate court’s jurisdiction); TEX. R. APP.

P. 26.1 (depending on the circumstances, notice of appeal must be filed within a certain number of

days from the date the trial court signed the judgment being appealed). Because Chavez timely

filed a motion for new trial, her notice of appeal was due on April 9, 2012 – 90 days after the date
the trial court signed its judgment on January 10, 2012. See Tex.R.App.P. 26.1(a)(1)(notice of

appeal due within 90 days from the date of judgment if a motion for new trial is filed). As noted

above, Chavez filed her notice of appeal on May 9, 2012. To have obtained an extension of time

to file the notice of appeal, Chavez was required to have filed both the notice of appeal and a

motion for extension of time within 15 days of the date the notice of appeal was due. See

TEX.R.APP.P. 26.3 (permitting appellate court to extend the time to file notice of appeal under

these circumstances). However, Chavez failed to do so. Therefore, her notice of appeal was not

timely. Accordingly, we dismiss the appeal for want of jurisdiction. See TEX.R.APP.P. 42.3(a)

(permitting appeals court, on its own initiative, to dismiss appeal for want of jurisdiction).



July 5, 2012
                                                      CHRISTOPHER ANTCLIFF, Justice

Before McClure, C.J., Rivera, and Antcliff, JJ.




                                                  2